WAIVER AGREEMENT




THIS WAIVER AGREEMENT (the “Agreement”), dated as of January 18, 2011, is
entered into by and among Wizzard Software Corporation, a Colorado corporation
(the “Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”).  Defined terms not otherwise defined herein shall have
the meanings set forth in the Purchase Agreement (as defined below).




WHEREAS, pursuant to that certain Securities Purchase Agreement, dated June 29,
2007 (the “Purchase Agreement”), among the Company, the Holders and the other
investors signatory thereto, the Company issued to the investors thereunder
shares of Series A 7% Convertible Preferred Stock (the “Preferred Stock”) and
Common Stock Purchase Warrants exercisable for shares of Common Stock (the
“Warrants”); and




WHEREAS, the Company has requested that the Holders waive their rights to
anti-dilution adjustments pursuant to Section 7(b) of the Certificate of
Designation of Preferences, Rights and Limitations of the Preferred Stock, as
amended (the “Certificate of Designation”);




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:




1.

Waiver of Anti-dilution Provision of Preferred Stock.  The Holder hereby waives
the reduction of the exercise price of the Preferred Stock under Section 7(b) of
the Certificate of Designation with respect to all issuances and repricings of
the Company’s securities and all other applicable Dilutive Issuances as defined
under such Section 7(b) from September 1, 2010, through and including the date
that all of the Holder’s preferred stock has been converted in accordance with
Section 3 below, and further waives its right to notice of such Dilutive
Issuances during the same period of time.




2.

Partial Reduction of Conversion Price of Preferred Stock.  The Company hereby
reduces the conversion price of the 4,000 shares of Preferred Stock held by the
Holders from $0.80 per share to $0.5333 per share, as follows:




No. of Preferred Shares Subject

Holder

to Conversion Price Reduction




Enable Growth Partners LP

3,407

Enable Opportunity Partners LP

   400

Pierce Diversified Strategy Master Fund

   193

LLC, ena




To the extent necessary to comply with the laws of the State of Colorado, the
Company shall promptly file an amendment to the Certificate of Designation to
reflect such partial reduction of the conversion price of the Preferred Stock.








--------------------------------------------------------------------------------



3.

Full Conversion of Preferred Stock.  Concurrently with the execution of this
Agreement, each Holder shall deliver to the Company a completed and executed
Notice of Conversion indicating such Holder’s election to convert all of its
shares of Preferred Stock into Common Stock at the new conversion price of
$0.5333 per share, and shall obtain such approvals and take such further actions
as shall be necessary to effectuate such conversion.




4.

Lock-Up Agreement.  Concurrently with the execution of this Agreement, the
Holder shall execute the Lock-Up Agreement that is attached hereto as Exhibit A
with respect to all of the Common Stock to be issued to the Holder upon
conversion of its Preferred Stock.




5.

Authorized Common Stock.  Each of the Holders hereby acknowledges that the
Company’s authorized but unissued shares of Common Stock are not presently
sufficient to allow the issuance of all of the shares of Common Stock to which
the Holders will be entitled upon full conversion of their Preferred Stock.
 Accordingly, each of the Holders agrees not to make any demand on the Company
on its pro rata share of the _________ share shortfall until such time as the
Company has amended its Articles of Incorporation to increase its authorized
Common Stock to an amount that is sufficient to permit the issuance of the
additional __________ shares of Common Stock.  The Company agrees to use its
best efforts to complete such amendment on or before __________, 2011.




6.

Waiver of Right to Participate in Subsequent Financings.  Each Holder hereby
waives its right under Section 4.12 of the Purchase Agreement to participate in
all Subsequent Financings that the Company undertakes from the date hereof, and
further waives its right to Pre-Notice of such Subsequent Financings.




7.

Survival of Terms of Purchase Agreement.

Subject to the modifications provided herein, the Purchase Agreement shall
remain in full force and effect and, except as expressly set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Purchase Agreement or of any right, power or remedy of
the Holder.



8.

Authorization; Enforcement. The Company and each Holder represent that each has
the requisite corporate power and authority to enter into the Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and the Lock-Up Agreement by the Company and each Holder and the
consummation by each of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and the Holder and
no further action is required by either the Company or the Holder or the
respective Boards of Directors or stockholders of either party in connection
therewith.  Upon execution by the Company and the Holder, this Agreement will
constitute the valid and binding obligation of each such party, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting



--------------------------------------------------------------------------------

enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

9.

Counterparts.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”




WIZZARD SOFTWARE CORPORATION







/s/ Christopher J. Spencer

By: Christopher J. Spencer

Its: President










“Holder(s)”







Enable Growth Partners LP




Enable Opportunity Partners LP




Pierce Diversified Strategy Master Fund LLC, Ena







/s/ Mitch Levine

By: Mitch Levine

Its: CEO/General Partner















